Citation Nr: 0311125	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO denied the veteran's 
claim of entitlement to service connection for a urinary 
tract infection, and a claim for service connection for 
asbestosis.  

Service connection for a respiratory condition (initially 
claimed as bronchitis) was denied by the RO in October 1965.  
At that time, no appeal was initiated.  A claim based on a 
new theory of entitlement is not a new claim, but constitutes 
an application to reopen the previously denied claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997).  However, a claim 
based on new diagnoses is a new claim.  Spencer v. Brown, 17 
F.3d. 368 (1994).  The veteran has received new respiratory 
diagnoses, including chronic obstructive pulmonary disease 
and lung cancer, since the final 1965 decision.  Therefore, 
the Board views his claim as being new.

In June 1998, the Board remanded the veteran's claims for 
service connection for a urinary tract infection and 
respiratory disorder to the RO for additional evidentiary and 
procedural development.

In April 1999, the RO issued a decision reaffirming its prior 
denials.

In a January 2000 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for prostatitis with 
urinary tract infections.  The Board also determined that 
there was an additional, undeveloped raised issue, i.e., 
service connection for a lung disorder based on cigarette 
smoking, which needed to be addressed in the first instance 
by the RO due to it being inextricably intertwined with the 
veteran's claim for a respiratory disorder.  The RO issued a 
decision in November 2002 in which it denied the veteran's 
claims for service connection for nicotine dependence and 
chronic obstructive pulmonary disease secondary to nicotine 
dependence.  

The Board notes that the issue of service connection for a 
back disorder was certified for appeal in July 1997.  The 
veteran withdrew this issue at a July 1997 hearing before a 
Board Member (now Veterans Law Judge).  Accordingly, the 
issue of service connection for a back disorder is no longer 
the subject of appellate review.

The Veterans Law Judge who conducted the veteran's July 1997 
hearing is no longer employed at the Board.  At that hearing 
the veteran testified on the issue of his claimed respiratory 
disorder.  Under 38 C.F.R. § 20.707 (2002), the Veterans Law 
Judge or Veterans Law Judges who conduct the hearing shall 
participate in making the final determination of the claim, 
subject to the exception in 38 C.F.R. § 19.11(c) with respect 
to reconsideration of a decision.  In a March 2003 letter 
from the Board, the veteran was notified that the Veterans 
Law Judge who had presided over his hearing was no longer at 
the Board.  He was given an opportunity of an additional 
hearing before a another Veterans Law Judge is he so desired.  
He was also informed that in absence of a reply, the Board 
would assume he did not desire an additional hearing.  No 
reply was received from the veteran by the Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claim and what evidence he was responsible for obtaining.  
However, the United States Court of Appeals for the Federal 
Circuit has determined that such notice was inadequate 
because it limited the time period for submitting necessary 
evidence to 30 days rather than the statutorily mandated one 
year.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Since the one-year period has not passed, and the veteran has 
not waived the one-year time period, the Board cannot decide 
the claim.

Furthermore, in a September 2001 VA respiratory examination 
report, the examiner noted that the veteran had known 
asbestos exposure, and that she would be obtaining a "B 
reading" in order to confirm or disprove a diagnosis of 
asbestosis.  In a November 2002 supplemental statement of the 
case (SSOC), the evidence section notes in reference to the 
examination report, "The examiner did not believe you had 
asbestosis which the B reading ruled out.  It was more likely 
your chronic obstructive pulmonary disease (COPD) was due to 
tobacco abuse."  In reviewing the record, the Board was 
unable to locate any "B reading" test results.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should inform the veteran that 
he has until March 17, 2004, to respond 
to the Board's March 17, 2003 VCAA 
letter.  His claim cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one year time 
period.  

2.  The RO should associated with the 
veteran's claims file any results of a 
"B reading" test undertaken in 
conjunction with the veteran's VA 
respiratory examination in September 
2001.  

3.  The RO should provide Kristi M. 
Lafferty, the physician who performed the 
veteran's respiratory examination at the 
VA Medical Center in Clarksburg, West 
Virginia, in September 2001, with the 
veteran's claims file.  

The physician should render an opinion as 
to whether it is at least as likely as 
not that any current respiratory 
disorder, including COPD and lung cancer, 
is related to a disease or injury in 
service, to include asbestos exposure or 
nicotine dependence during service (as 
opposed to post-service smoking).  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  
If the physician is unavailable another 
physician may review the claims folder 
and furnish the requested opinion.  

3.  The RO should again review the 
record, and reconsider the veteran's 
claim for service connection for a 
respiratory disorder.  If the decision 
remains adverse to the veteran on this 
issue, the veteran and his representative 
should be furnished an SSOC and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



